ON MOTION
DYK, Circuit Judge.

ORDER

Gregory A. Smith moves for reconsideration of the court’s order dismissing his appeal for failure to pay the filing fee. The United States has not responded.
Smith is presently incarcerated. Pursuant to the Prisoner Litigation Reform Act *318of 1995, this court may not authorize the prosecution of an appeal by a prisoner without the prepayment of fees. 28 U.S.C. § 1915. A prisoner is no longer afforded the alternative of proceeding without payment of filing fees, but must, in time, pay the $100 filing fee in its entirety. When funds exist, an initial partial payment must be made consisting of 20 percent of the greater of (a) the average monthly deposits to the prisoner’s account or (b) the average monthly balance in the prisoner’s account for the six-month period immediately preceding the filing of the notice of appeal. 28 U.S.C. § 1915(b)(1). Thereafter, the prisoner is required to make monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28 U.S.C. § 1915(b)(2). The agency with custody of the prisoner must forward payments from the prisoner’s account each time the amount in the account exceeds $10 until the $100 filing fee is paid in full. Id.
Smith has filed a supplemental in forma pauperis form for prisoners authorizing the disbursement of funds from his prison account to pay the court’s $100 filing fee. By separate letter, the custodian of Smith’s prison account is being directed to make the necessary arrangements to forward the filing fee to the court.
Accordingly,
IT IS ORDERED THAT:
(1) Smith’s motion for reconsideration is granted.
(2) The court’s dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(3) The United States’ brief is due within 21 days of the date of filing of this order.